Dismissed and Memorandum Opinion filed October 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00621-CV
                                    ____________

                       WHITTEN ENTERPRISES, INC., D/B/A
                      ALLYN MEDICAL SERVICES, Appellant

                                            V.

                               JOYCE DOTY, Appellee


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 914385


                     MEMORANDUM                      OPINION

      This appeal is from a judgment signed May 17, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was filed on July 19, 2011. To date, our records
show that no evidence appellant is excused from paying costs has been filed. See Tex. R.
App. P. 5.

      On September 15, 2011, this court ordered appellant to pay the appellate filing fee
on or before September 30, 2011, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Chief Justice Hedges, Justices Anderson and Christopher.




                                             2